DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 1, 11, and 16 are objected to because of the following informalities:
Claim 1 recites “a stopper body that is a member, which is”, while claims 11 and 16 each recite “a stopper support that is a member”. While grammatically correct and clear in light of the drawings/specification, these limitations appear to be redundant from an antecedent basis standpoint. It is suggested to remove “that is a member” from these limitations. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “urging member” in claims 6 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, “urging member” is interpreted in light of page 16 lines 24-26 (spring) and FIG 3 (element 45).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “the stopper main body”. There is insufficient antecedent basis for this limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koiwa (US 4948349).

Regarding claim 15, Koiwa (FIGs 1-3) discloses “A high-pressure pump (abstract; pump is seen to be “high pressure” as pumps increase pressure) comprising: a housing (5) that includes a pressurizing chamber (interior of 5), which is configured to pressurize fuel (pressurizes fluid; “fuel” hereinafter seen as intended use) in the pressurizing chamber (via reciprocation of 3; Column 4 lines 25-45); a seat 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redwine et al (US 4467703) in view of Taylor (US 20020179153).

Regarding claim 1, Redwine (FIGs 1-6) discloses “A high-pressure pump (abstract; pump is seen to be “high pressure” as pumps increase pressure) comprising: a housing (32) that includes a pressurizing chamber (interior where 10 resides), which is configured to pressurize fuel (pressurizes fluid; “fuel” hereinafter seen as intended use) in the pressurizing chamber (via reciprocation of 10, claim 1); a tubular portion (78 and 80 shown to have tubular portions in FIGs 5-6) that forms a discharge passage (outlet of 90), which is configured to conduct the fuel discharged from the pressurizing chamber (via 90); 
Redwine is silent regarding “[a valve] that includes: a valve main body that slidably contacts an inner peripheral wall of the tubular portion through an outer periphery of the valve main body such that axial movement of the valve main body is guided by the inner peripheral wall of the tubular portion while the valve main body is configured to contact the valve seat; and a plurality of primary passages that are formed at the valve main body and are located between the valve main body and the inner peripheral wall of the tubular portion, wherein the plurality of primary passages is configured to conduct the fuel from one side of the valve main body, at which the valve seat is located, to another side of the valve main body, which is opposite to the valve seat; and a stopper that includes: a stopper main body that is a member, which is formed separately from the tubular portion, wherein the stopper main body is located on the another side of the valve that is opposite to the valve seat; a movement limit surface that is configured to limit movement of the valve in a direction away from the valve seat when the movement limit surface contacts the valve; and a secondary passage that is formed at the stopper main body and is configured to conduct the fuel from one side of the stopper main body, at which the valve is located, to another side of the stopper main body, which is opposite to the valve, wherein: the plurality of primary passages is located on one side of the movement limit surface where the valve seat is located; the secondary passage is located on another side of the movement limit surface, which is opposite to the valve seat; and the plurality of primary passages is arranged in a circumferential direction of the valve main body.”
However, Taylor (FIGs 8-13) teaches a check valve for pressurized fluid (functionally analogous to Redwine), comprising 



Regarding claim 2, Taylor (FIGs 8-13) teaches “wherein the plurality of primary passages is arranged at equal intervals in the circumferential direction of the valve main body (see FIG 10).”

Regarding claim 3, Taylor (FIGs 8-13) teaches “wherein a passage (around 108) is formed between the plurality of primary passages and the secondary passage when the valve contacts the movement limit surface (in any scenario, including when 88 would contact top of 108, flow around 108 is axially between 100 and 112).”

Regarding claim 4, Taylor (FIGs 8-13) teaches “wherein the passage, which is formed between the plurality of primary passages and the secondary passage, is an annular passage (would be annular as it ia bound by 108 and 78).”

Regarding claim 8, Taylor (FIGs 8-13) teaches “wherein: the stopper further includes a stopper extension (108) that extends from the stopper main body toward the valve and has the movement limit surface at a distal end part (top end) of the stopper extension; and the passage is formed at an outside of the stopper extension (around 108) when the valve contacts the movement limit surface (as set forth above).”

Regarding claim 10, Taylor (FIGs 8-13) teaches “wherein the stopper is configured such that the stopper main body (111) is supported by the inner peripheral wall of the tubular portion (see FIG 8).”

Regarding claim 12, Taylor (FIGs 8-13) teaches “wherein: an outer periphery of the valve is configured to slide along the tubular portion (see FIGs 8 and 13); and the plurality of primary passages (through 100) is radially inwardly recessed from the outer periphery of the valve (see FIG 10).”

Regarding claim 14, Redwine (FIGs 1-6) discloses “wherein the tubular portion (78, 80) is formed integrally in one piece with the housing (32) (parts together seen as “integrally in one piece” as components form a single assembly; claim not seen to require a monolithic structure), which forms the pressurizing chamber (32 forms pressurizing chamber).”


Claims 1-3, 5-6, 8-10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redwine in view of Oten (US 4889151).

Regarding claim 1, Redwine (FIGs 1-6) discloses “A high-pressure pump (abstract; pump is seen to be “high pressure” as pumps increase pressure) comprising: a housing (32) that includes a pressurizing chamber (interior where 10 resides), which is configured to pressurize fuel (pressurizes fluid; “fuel” hereinafter seen as intended use) in the pressurizing chamber (via reciprocation of 10, claim 1); a tubular portion (78 and 80 shown to have tubular portions in FIGs 5-6) that forms a discharge passage (outlet of 90), which is configured to conduct the fuel discharged from the pressurizing chamber (via 90); a seat portion (14) that includes: an upstream passage (where 94 resides), which connects between the discharge passage and the pressurizing chamber (see FIG 1) ; and a valve seat (unnumbered seat sleeve located in 94), which is formed on a side (upper right side) of the upstream passage where the discharge passage is located (see FIG 1); a valve (90)…” 
Redwine is silent regarding “[a valve] that includes: a valve main body that slidably contacts an inner peripheral wall of the tubular portion through an outer periphery of the valve main body such that axial movement of the valve main body is guided by the inner peripheral wall of the tubular portion while the valve main body is configured to contact the valve seat; and a plurality of primary passages that are formed at the valve main body and are located between the valve main body and the inner 
However, Oten (FIG 1-4) teaches a check valve for pressurized fluid (functionally analogous to Redwine), comprising 
“a valve main body (24, 26) that slidably contacts an inner peripheral wall (14, see FIG 5) of the tubular portion (10) through an outer periphery (perimeter) of the valve main body such that axial movement (horizontal) of the valve main body is guided by the inner peripheral wall of the tubular portion (compare FIGs 1-3) while the valve main body is configured to contact the valve seat (22, see FIG 1); and a plurality of primary passages (A2, 46) that are formed at the valve main body (see FIG 5) and are located between the valve main body and the inner peripheral wall of the tubular portion (see FIG 5), wherein the plurality of primary passages is configured to conduct the fuel (conducts fluid; “fuel” hereinafter seen as intended use) from one side (left side) of the valve main body, at which the valve seat is located (see FIG 1), to another side (right side) of the valve main body, which is opposite to the reading of “secondary passage” is read in 2 divergent interpretations to read on divergent dependent claims: 
“secondary passage” hereinafter referred to as X [relied on for claims 3, 5, 6, and 8-9] travels only through 34); and
alternative “secondary passage” hereinafter referred to as Y [relied on for claim 13] travels around 38, 40, then through 34)  
that is formed at the stopper main body and is configured to conduct the fuel from one side (left) of the stopper main body, at which the valve is located (see FIG 1), to another side (right) of the stopper main body, which is opposite to the valve (see FIG 1), wherein: the plurality of primary passages (through A2, 46) is located on one side (left side in FIG 1) of the movement limit surface where the valve seat is located (see FIG 1); the secondary passage (either of the interpretations above) is located on another side of the movement limit surface (right, opposite to primary passages), which is opposite to the valve seat (right as opposed to left); and the plurality of primary passages is arranged in a circumferential direction of the valve main body (see FIG 5)”.
It would have been obvious, at the time of filing, to modify the pump system of Redwine to, instead of the valve present in Redwine, have the valve assembly of Oten such that the apparatus comprises “[a valve] that includes: a valve main body that slidably contacts an inner peripheral wall of the tubular portion through an outer periphery of the valve main body such that axial movement of the valve main body is guided by the inner peripheral wall of the tubular portion while the valve main body 

Regarding claim 2, Oten (FIG 1-4) teaches “wherein the plurality of primary passages (A2, 46) is arranged at equal intervals in the circumferential direction of the valve main body (see FIG 5).”

Regarding claim 3, Oten (FIG 1-4) teaches “wherein a passage (portion of flow path between 26 and 34 in FIG 3) is formed between the plurality of primary passages and the secondary passage (secondary passage X [see claim 1 above, which is the portion through 34) when the valve contacts the movement limit surface (see FIG 3, there is a finite portion of the interior flow path between 26 and 34).”

Regarding claim 5, Oten (FIG 1-4) teaches “wherein: the valve further includes a valve extension (43 and unnumbered portion between 30 and 43 that is sleeved by 28) that extends from the valve main body toward the stopper (extends rightwards); and the passage is formed at an outside of the valve extension when the valve extension contacts the movement limit surface (43 in FIG 3 is located in the portion of the interior flow path between 26 and 34).”

Regarding claim 6, Oten (FIG 1-4) teaches “further comprising an urging member (28) that is configured to urge the valve toward the valve seat (see FIG 1), wherein an inner peripheral surface of the urging member is configured to contact an outer peripheral wall of the valve extension (spring sleeves unnumbered portion of valve between 30 and 43).”

Regarding claim 8, Oten (FIG 1-4) teaches “wherein: the stopper further includes a stopper extension (38, 40) that extends from the stopper main body (extends from 34) toward the valve (see FIG 3) and has the movement limit surface (42) at a distal end part of the stopper extension (see FIG 3); and the passage is formed at an outside of the stopper extension when the valve contacts the movement limit surface (40, 38 in FIG 3 are located in the portion of the interior flow path between 26 and 34).”

Regarding claim 9, Oten (FIG 1-4) teaches “further comprising an urging member (28) that is configured to urge the valve toward the valve seat (see FIG 1), wherein an inner peripheral surface of the urging member is configured to contact an outer peripheral wall of the stopper extension (in FIGs, outer surfaces of 38 and 40 are understood to be in abutment with the inside of 38).”

Regarding claim 10, Oten (FIG 1-4) teaches wherein the stopper is configured such that the stopper 
main body is supported by the inner peripheral wall of the tubular portion (see FIG 1).”

Regarding claim 13, Oten (FIG 1-4) teaches “wherein the secondary passage (alternate secondary passage Y as set forth in claim 1 above; around 38, 40, through 34) is located on a radially outer side of the movement limit surface (path being radially outside 42 in FIG 3).”

Regarding claim 14, Redwine (FIGs 1-6) discloses “wherein the tubular portion (78, 80) is formed integrally in one piece with the housing (32) (parts together seen as “integrally in one piece” as components form a single assembly; claim not seen to require a monolithic structure), which forms the pressurizing chamber (32 forms pressurizing chamber).”

Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 7, Oten (FIG 1-4) teaches “…and an outer diameter of the valve extension is larger than a diameter of the upstream passage (see FIG 3x below, “De” is far larger than the passage through the seat 22).”

    PNG
    media_image1.png
    341
    582
    media_image1.png
    Greyscale
Redwine/Oten are further silent regarding “wherein: the valve main body is shaped in a circular disk form”. Instead, Oten (FIG 5) has a rounded square shape that partially abuts the inner circumference of the inner wall of the housing.
Chisholm (US 2697915) (FIG 1) teaches a check valve analogous to Oten having a disk-shaped base 6.
While the modification is physically possible, it is seen as impermissible hindsight reasoning (and therefore non-obvious) as the rejection would be modifying structure of a teaching reference already applied to an intervening claim (check valve in Oten) in a specific manner. Furthermore, with or without Chisholm, changing the shape of Oten to be a circular disk is seen to be more than a mere shape change (and therefore non-obvious), as it would alter the flow profile, and therefore intended operation, of Oten.

Regarding claims 11 and 16, none of the art discloses “wherein: the stopper support includes: an inner projection that is shaped in a ring form and projects from one end surface of the stopper support toward the tubular portion, wherein the inner projection contacts an end surface of the tubular portion, ”.
No prior art renders remedies the deficiencies of Redwine/Taylor or Redwine/Oten in an obvious manner.
A similar feature to the allowable subject matter is shown in Inoue (US 20060222538). However, Inoue does not actually read on the structure that is claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Systems similar to the application are disclosed by Byrne (US 20110308967) and Fabbri (US 8408886). A Check valves similar to the application is disclosed by Croci (US 7931126).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C WILLIAMS/Examiner, Art Unit 3753